811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nannie E. DAVIS, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 85-5807.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1986.

Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the pleadings and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff sought review of the Secretary's denial of widow's benefits under the Act.  The district court granted plaintiff's motion for summary judgment.  The Secretary appealed.  Plaintiff moves to dismiss the appeal and the Secretary has responded that no opposition will be offered to the motion.


3
Examination of the record convinces us that the motion is well made.  The Secretary did not object to the magistrate's report and recommendation after being advised that failure to do so could result in the waiver of further appeal.   See Thomas v. Arn, 106 S. Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).


4
It appearing therefore that the appeal is frivolous and entirely without merit, Rule 9(d)(2), Rules of the Sixth Circuit,


5
It is ORDERED that the motion is granted and the final order of the district court is affirmed.